LyoN, J.
The defendant was convicted of willful disobedience of an order of the court, and was adjudged in contempt because of such disobedience, and fined therefor. Looking at its results (whatever it may have been in its inception), the proceeding is not a controversy between certain parties to the civil action out of which it arose, and the appellant, in which the former seek indemnity for the wrongful act of the latter, *287Rut a public prosecution, by which the state seeks to vindicate tbe authority of one of its courts and to punish the defendant for an alleged interference therewith. It is quite immaterial that the alleged contempt was committed in the progress of a civil cause. It was essentially a criminal contempt (R. S., ch. 119, sec. 7), and the court sought to punish it as such by imposing a fine upon the defendant, which, if paid, goes to to the school fund. Const., art. X, sec. 2. Ho party to the civil cause has any more interest in the conviction and punishment of the appellant than has any other citizen of the state.
That an appeal to this court does not lie from a judgment or order in a criminal case or proceeding, has been- frequently adjudicated by this court, and is now too well settled to be questioned or doubted. State v. Chappell, 10 Wis., 10; State v. Mushied, 12 id., 561; In re Fenelon, 37 id., 231; State v. Brophy, 38 id., 413.
In the above cases the distinction between those proceedings for contempt which merely result in enforcing civil' remedies and those which result-in the imposition of criminal punishment, as affecting the right of appeal, is stated and considered.
In Haight v. Lucia, 36 Wis., 355, on appeal, we reversed an order or judgment imposing a fine upon a party for a contempt of court. But the question of the appealability of such order or judgment was not raised or considered. Had it been, we cannot doubt that the appeal would have been dismissed.
The cases of Ballston Spa Bank v. The Marine Bank, 18 Wis., 490, and Witter v. Lyon, 34 id., 564, cited by the learned counsel for the appellant as sustaining this appeal, are not in point. In the first of these cases it was held that an order discharging a person who had property of the judgment debtor or was indebted to him, from process for contempt for refusing to answer questions properly put upon examination in supplementary proceedings, was an appealable order. In *288Witter v. Lyon, tbe appeal was from an order discharging a former order requiring tbe respondent to sbow canse why be should not be punished as for. a contempt for an alleged violation of an injunction. Tbe appeal was upheld. So also in Lamonte v. Pierce, 34 Wis., 483, it was held in effect that an order granting an attachment against tbe appellant as for a contempt in unlawfully refusing to appear in supplementary proceedings, was appealable. And in In re Day, id., 638, an order adjudging tbe appellant guilty of contempt, and requiring him to indemnify tbe party injured for the loss caused by bis wrongful act, was held to be appealable.
In each of tbe cases cited in tbe last paragraph, tbe order from which tbe appeal was taken was made in a civil action, and concerned tbe private rights and remedies of parties thereto. The distinction between those orders and tbe order or judgment from which this appeal was taken, is apparent. It must be held that a person convicted of and fined for a criminal contempt by tbe circuit court, cannot appeal to this court from tbe order or judgment of conviction.
Tbe question is not before us, whether tbe order from which tbe appeal was taken can be reviewed by this court under any circumstances.
By the Ootvrt. — Appeal dismissed.